Opinion by
Me. Justice Steeeett,
Teadesman’s Bank’s Appeal.
An examination of the learned auditor’s report in connection with the evidence upon which it was based, has failed to convince us that there is any error in his findings recited in the first and third specifications, respectively, or in his “ not finding that the board of directors of the Reading Iron Works never authorized or ratified the giving of a judgment note for $100,000 to the Phila. & Reading R. R. Co., for any purpose except for cash loaned them,” as recited in the second specification. On the contrary, we think he was warranted in finding as he did, that the giving of the $100,000 judgment note in question, in consideration of $80,000 cash, and $70,000 credit on account of freight bill then due the railroad company, was not only authorized, but was subsequently ratified by the board of directors. Moreover, the auditor’s findings of fact, as well as his conclusions of law, were approved by the court for reasons stated in its opinion; and there appears to be nothing in the record that would have warranted any other conclusion. The judgment note, as the auditor has found, was given in good faith and for a full consideration. The transaction was not collusive, nor was there any intention, on the part of either party, to hinder, delay or defraud any other creditor of the maker. Neither the validity of the note, nor of the judgment entered thereon, has ever been questioned by the latter. The auditor went quite as far as he' was warranted in doing at the instance of the appellant: National Bank’s Ap., 85 Pa. 528; Meckley’s Ap., 102 Pa. 536.
The.questions involved were fully considered, and have been so satisfactorily disposed of by the learned auditor and court below that elaboration is unnecessary.
Neither of the assignments of error is sustained.
Decree affirmed, and appeal dismissed, with costs to be paid by appellant.
*272Wister’s Appeal.
This case involves the same question that was considered in Tradesman’s National Bank’s Appeal, No. 306, Jan. T., 1892, and, for reasons suggested in opinion just filed in that case, the decree should be affirmed.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.
National Bank oe Republic’s Appeal.
This case was argued with 306 and 308, of Jan. T., 1892, involving the same questions, and, for reasons given in opinion just filed in the former, the decree should be affirmed.
Decree affirmed and appeal dismissed, with costs to be paid by appellant.